In an action to recover damages for injuries to person and property, the defendants appeal from an order of the Supreme Court, Nassau County, entered May 12, 1958, granting plaintiffs’ motion to set aside the jury’s verdict in favor of defendants and for a new trial. Order reversed, with costs, motion denied, and verdict reinstated. While plaintiffs’ automobile was making a U-turn in front of defendants’ truck at an intersection, the vehicles collided, allegedly causing the injuries complained of. The jury found for defendants, but the Trial Justice set the verdict aside on the ground that the jury had ignored the testimony of the one “independent witness” who saw the accident. The “ independent witness ” was a 17-year-old boy who eoneededly was a friend of plaintiffs’ family. There is no indication that the jury ignored the testimony of any witness or any evidence in the case. The jury was instructed, without exception, that the questions of fact and the credibility of witnesses were for the jury’s exclusive determination. Nolan, P. J., Beldoek, Ughetta, Christ and Pette, JJ., concur.